Citation Nr: 0420905	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-36 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for bilateral eye 
condition, claimed as uveitis or iritis.

3.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
lumbar strain.

4.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for bilateral varicocele.

5.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for hemorrhoids.

6.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for mucus retention cyst.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1995 to December 
1999.

This appeal is from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The December 2002 rating decision limited its adjudication of 
disability attributable to a condition of the eyes to the 
issue of service connection for uveitis or iritis.  A service 
optometric record of August 24, 1999, noted a finding of 
retinal pigment epithelial hypertrophy with central lacunae 
of the right eye.  The finding reasonably raises another 
basis for the veteran's claim for service connection for an 
eye condition.  The matter is referred to the RO for 
appropriate action.

The issues of higher initial rating for lumbar strain and for 
mucus retention cyst are addressed in the REMAND portion of 
the decision.


FINDINGS OF FACT

1.  The veteran does not have essential hypertension.

2.  The veteran does not have chronic uveitis or iritis, nor 
has he had recurrence of uveitis or iritis during since 
separation from service.

3.  Bilateral varicocele is manifested by slight tenderness 
of the right testis and post-urination dribbling since 
separation from service to the present.

4.  Hemorrhoids are currently asymptomatic and have not been 
large or thrombotic, or manifested by excessive redundant 
tissue evidencing frequent recurrences following separation 
from service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by wartime 
service, nor can such incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309(a) (2003).

2.  Chronic uveitis or iritis, or other eye condition other 
than refractive error was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5110(a) (West 2002); 
38 C.F.R. §§ 3.303 (2003).

3.  The schedular criteria for a compensable rating for 
bilateral varicocele have not been satisfied. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.400(b)(2), 4.1, 4.2, 4.10, 
4.20, 4.27, 4.31, 4.115a, Diagnostic Code 7599

4.  The schedular criteria for a compensable rating for 
hemorrhoids have no been satisfied.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400(b)(2), 4.1, 4.2, 4.10, 4.115a, 
Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, VAOPGCPREC 7-2003, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  The veteran filed an application for 
compensation or pension, the only form necessary to prosecute 
his appeal, in January 2000.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003); but see Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (invalidating 
30-day response time prescribed in 38 C.F.R. § 3.159(b)).  VA 
provided the necessary notice in letters of May and June 
2002.  They identified the information and evidence necessary 
to substantiate the veteran's claim.  They notified the 
veteran that he must inform VA of the time, places, and 
providers of medical care, and that VA would obtain VA and 
other government medical records and any other evidence he 
authorized VA to attempt to obtain.  The letters informed the 
veteran that, alternatively, he could provide the evidence 
himself by stating, "Send the information describing 
additional evidence or the evidence itself . . .."  Logic 
compels the conclusion that an instruction providing for the 
veteran to submit the evidence necessary to substantiate his 
claim must include evidence currently in his possession as 
well as any subsequently obtained evidence.  Thus, the letter 
discharged all of VA's obligations to provide VCAA notice.  
38 C.F.R. § 3.159(b) (2003).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  VA obtained the service and VA 
medical records.  The veteran did not report any other source 
of evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA provided examinations in June and August 2002, 
thus discharging this obligation.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  There is no indication that VA 
failed to obtain any evidence of which it had notice.


II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2003).

The veteran's service medical records include an entrance 
medical history and physical examination report, but no 
separation examination medical history or physical 
examination report.  There is a medical assessment of October 
1999, which includes a physician's notes of existing 
diagnoses.  The entrance examination was negative for 
findings or diagnosis of hypertension.  The veteran was noted 
to be myopic (nearsighted).  He used eyeglasses for 
correction, and was accepted for service despite the vision 
defect.  He later changed to contact lenses.

The service medical records contain over 60 measurements of 
the veteran's blood pressure.  No measurement of systolic 
pressure was as high as 160 mm.  One measurement of diastolic 
pressure was higher than 89 during a series of measurements 
taken at 15 minute intervals during surgery on September 16, 
1998.

In July 1997, the veteran complained of rapidly decreasing 
visual acuity.  Optometric examination found increased 
refraction error compared with his entrance examination.  The 
diagnosis was normal myope; the veteran's eyeglasses 
prescription was changed.

The veteran's application for service connection stated "eye 
condition" as the basis of his claim.  He identified uveitis 
and iritis, and he also identified worsening vision as his 
disability.  To the extent that his claim contemplated his 
refractive error, myopia, the claim is without legal merit.  
VA pays disability compensation for disability resulting from 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Refractive error is 
not a disease or injury; it is among those conditions for 
which compensation is precluded by regulation.  38 C.F.R. 
§ 3.303(c) (2003).

Service medical records show one episode of uveitis of the 
left eye, in April 1998 secondary to overuse of soft contact 
lenses.  It resolved in several days.  A subsequent April 
1998 optometry examination showed normal ocular health.  In 
June 1998, the veteran complained of the same symptoms he had 
in April.  The initial impression was early uveitis, 
subsequently changed to mild iritis.  The iritis of the left 
eye resolved in five days.  The veteran had no subsequent 
recurrence of uveitis or iritis in service.  An October 1999 
report of medical assessment noted well-documented recurrent 
uveitis/iritis.

There are no medical treatment records for the period from 
separation from service until April 2003, when the veteran 
sought VA outpatient medical care.

On VA medical examination of June 2002, the veteran had 12 
blood pressure measurements; he had three follow-up 
measurements in October 2002.  Of the 15 measurements, no 
systolic pressure measurement was 160 mm. or higher.  Three 
systolic pressure measurements were 90 mm. or higher but less 
than 100 mm.  The examiner diagnosed borderline elevated 
blood pressure, not on medication.

VA examination of the eyes in August 2002 found the veteran 
to have a myopic refractive error.  There was no evidence of 
current uveitis or iritis.  The examiner noted that there 
were no residuals of either condition.  The examiner 
essentially stated that there were no residuals of prior 
episodes of uveitis or iritis from which past severity could 
be determined.

VA outpatient records of April to July 2003 are negative for 
complaint, finding, or diagnosis of any eye condition.  The 
same records show four measurements of blood pressure: 127/92 
in April, 124/96 in June, and 162/89 and 140/91 on two dates 
in July.  The June 1996 assessment was labile blood pressure 
possible hypertension.

The law authorizes VA to pay disability compensation only for 
current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  If a disease is shown to have been chronic in 
service, any later manifestation of that disease is service 
connected.  38 C.F.R. § 3.303(b) (2003).  The veteran does 
not have and has not had a later manifestation of an eye 
condition that can be service connected as a later 
manifestation of a chronic disease in service.  Id.

Neither uveitis nor iritis was shown to be chronic in 
service.  Service connection can be established with evidence 
of continuity of symptomatology after service with a 
condition noted in service.  Id.  In this case, there is no 
documented symptomatology after service to support a finding 
of continuity.  Consequently, the preponderance of evidence 
is against granting service connection for an eye condition 
on that basis.  The preponderance of the evidence is against 
finding the veteran currently has uveitis, or iritis, or any 
current residuals of those conditions noted in service.  The 
claim must be denied.

VA defines hypertensive vascular disease as comprising either 
of two diagnoses: hypertension or isolated systolic 
hypertension confirmed by a prescribed number of measurements 
taken at prescribed intervals.  Hypertension is diastolic 
pressure predominantly 90 mm. or above.  Isolated systolic 
hypertension is systolic pressure predominantly 160 mm. or 
above.  Either condition is 10 percent disabling if the 
diastolic pressure is predominantly 100 mm. or greater, or 
the systolic pressure is predominantly 160 mm. or greater.  
38 C.F.R. § 4.104, Diagnostic Code 7101 and Note (1) (2003).  
Hypertensive vascular disease is presumed incurred in service 
if it was 10 percent or more disabling within one year 
following separation from service. 38 U.S.C.A. § 1112(a) 
(West 2002); 38 C.F.R. § 3.307, 3.309(a) (2003).

The veteran does not currently have a diagnosis of 
hypertension.  The three diastolic measurements above 90 mm. 
taken during VA outpatient treatment do not establish the 
diagnosis currently.  The June 2002 VA examiner did not make 
the diagnosis, nor has hypertension been diagnosed on 
subsequent outpatient visits.  There is no evidence that the 
veteran was 10 percent disabled by hypertensive vascular 
disease of either type during the year following separation 
from service, consequently no presumption of incurrence in 
service can apply.  In sum, the preponderance of the evidence 
is against granting service connection for hypertensive 
vascular disease.

III.  Higher Ratings

This appeal is from the initial disability rating of 
bilateral varicocele and of hemorrhoids, assigned upon 
awarding service connection.  The entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

In determining disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

A.  Bilateral Varicocele

Varicocele is "a varicose condition of the veins of 
pampiniform plexus, forming a swelling that feels like a 'bag 
of worms,' appearing bluish through the skin of the scrotum, 
and accompanied by a constant pulling, dragging, or dull pain 
in the scrotum."  Dorland's Illustrated Medical Dictionary 
1807 (27th ed. 1988).  The condition is not listed in the 
rating schedule.  It is permissible to rate "under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous."  38 C.F.R. § 4.20 (2003).

When an unlisted disease, injury, or 
residual condition is encountered, 
requiring rating by analogy, the 
diagnostic code number will be "built 
up" as follows: The first 2 digits will 
be selected from that part of the 
schedule most closely identifying the 
part, or system, of the body involved; 
the last 2 digits will be "99" for all 
unlisted conditions.

38 C.F.R. § 4.27 (2003).  The RO rated the veteran 
under diagnostic code 7525, epididymo-orchitis, 
chronic only, which is rated as urinary tract 
infection.  Compared to the other disabilities 
available for analogy, the anatomical location and 
the rating criteria of necessity of hospitalization 
and of "intensive management" make for an 
adequate analogy.

The veteran's medical history on entrance included removal of 
a vein from his left tesis at age 17.  He had two elective 
vasectomy surgeries, in March and September 1998.  In 
February 1999, the veteran complained of aching in the left 
inguinal area without testicular pain or swelling.  The 
examiner noted the history of varicocele before service.  
Examination revealed an exquisitely tender left scrotum 
without mass or hernia; the testes were normal in size.  The 
assessment was varicocele.  Testicular ultrasound was 
consistent with post-operative changes in an otherwise normal 
examination.  Subsequent follow-up in February 1999 produced 
an impression of epididymitis.  The veteran was returned to 
duty.  Subsequent service medical records are silent for 
complaint, treatment, or diagnosis of varicocele or 
epididymitis.  The October 1999 report of medical assessment 
noted no complaints of varicocele.  The veteran reported his 
intent to seek VA disability compensation.

On VA June 2002 VA examination, the veteran reported urinary 
hesitancy and needing to use toilet paper after urination to 
wipe leakage.  He denied impotency.  Genital examination 
revealed a right testicle lesion of approximately 0.2-0.3 cm. 
in diameter, tender to touch, suggestive of a varicocele.  
Testicular ultrasound revealed prominent vascular structures 
within the scrotum bilaterally consistent with recurrent or 
residual varicocele.  The examiner diagnosed bilateral 
varicocele.

VA outpatient records are silent for complaints of or 
treatment for varicocele or any other testicular condition.

Under the criteria for urinary tract infection, a 10 percent 
rating requires long-term drug therapy, one to two 
hospitalizations per year, and/or requiring intermittent 
intensive management.  A 30 percent rating requires recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7525 (2003).

There is no evidence of intensive management of varicocele or 
frequent hospitalization, i.e., the veteran's varicocele does 
not require the degree of medical attention commensurate with 
a 10 percent rating.  Drug therapy is an inapposite element 
of the rating criteria and not appropriate to rating this 
unlisted condition by analogy.

Consideration of other potential analogies and rating 
criteria must include specific consideration of the symptoms 
the veteran reports.  He reported tenderness, which not an 
element of any set genitourinary rating criteria.  See 
generally, 38 C.F.R. § 4.115a, 4.115b (2003).  The other 
reported symptom, dribbling post-urination, is reasonably 
analogized to voiding dysfunction.  38 C.F.R. § 4.115a.  
However, the 10 percent rating is warranted if voiding 
dysfunction "requires the wearing of absorbent materials 
which must be changed less than 2 times per day."  Id.  The 
veteran has made no such report or assertion, and it is 
untenable to think he would have voiding dysfunction of that 
or greater severity without mentioning it on general medical 
outpatient visits.  Absent evidence of voiding dysfunction 
commensurate with a compensable rating, there is no basis to 
rate the veteran's bilateral varicocele by analogy to one of 
the ureter, bladder, or urethra conditions so rated.  See 
38 C.F.R. § 4.115b, Diagnostic Codes 7512 to 7519 (2003).  
Likewise, there is no basis in the evidence to rate the 
veteran for renal dysfunction, urinary frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a (2003).

The rating criteria for urinary tract infection does not 
provide for a zero percent rating.  The veteran does not meet 
the requirements for a compensable rating for varicocele.  
Consequently, the current zero percent rating is correctly 
assigned.  38 C.F.R. § 4.31.  The veteran's varicocele has 
been of noncompensable severity from the date of separation 
from service to the present.  The rating cannot be staged.  
Fenderson, 12 Vet. App. 119.

B.  Hemorrhoids

Service medical records reveal two instances of complaints of 
hemorrhoids.  In August 1998, the veteran complained of pain, 
bleeding with bowel movements, and pain when sitting.  
Examination revealed internal hemorrhoids.  In September 
1999, examination revealed a small, thrombosed hemorrhoid.

On June 2002 VA examination, the veteran reported 
intermittent symptoms, no problem holding his stool, frequent 
occurrence of hemorrhoids that bleed occasionally and 
thrombose occasionally; he treated himself with Preparation 
H.  Examination revealed a hemorrhoid internally with no 
evidence of bleeding or thrombosis.  There was no evidence of 
frequent recurrence or redundant tissue.  There was no 
fissure or ulceration and no fecal leakage.

VA outpatient records of April to June 2003 are silent for 
complaint of or treatment for hemorrhoids.

The rating criteria provide that mild or moderate hemorrhoids 
are rated zero percent.  A 10 percent rating requires that 
hemorrhoids be large, thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrence.  38 C.F.R. 
§ 3.114, Diagnostic Code 7336 (2003).

The preponderance of the evidence clearly shows no element of 
a compensable rating at any time.  The veteran's hemorrhoids 
were initially correctly rated as noncompensable, and there 
is no basis for a higher rating thereafter.  Fenderson, 12 
Vet. App. 119.


ORDER

Service connection for hypertension and for bilateral eye 
condition claimed as uveitis or iritis is denied.  

Initial or subsequent rating greater than zero percent for 
bilateral varicocele and for hemorrhoids is denied.


REMAND

VA outpatient records of June 2003 reveal treatment of 
aggravation of the veteran's low back injury in a motor 
vehicle accident.  An appeal from an initial disability 
rating will result in a staged rating if evidence shows 
variability in the degree of disability during the pendency 
of the appeal sufficient to warrant changes in the rating 
evaluation during that time.  The small number of outpatient 
records in the claims file indicates that the record should 
be updated and the veteran reexamined prior to appellate 
action on the claim.

The veteran's service medical records have several 
impressions and assessments of sinusitis.  The June 2002 VA 
examiner diagnosed mucus retention cyst, which VA has rated 
as sinusitis.  The veteran told the examiner that his sinus 
condition had required treatment with antibiotics.  He did 
not say when or for how long.  Antibiotic treatment is a 
criterion for rating sinusitis.  Information from the veteran 
of when, the duration, and the frequency of antibiotic 
treatment, and medical records corroborating his 
recollection, are material to rating his disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  Request the veteran to report when he 
has received antibiotic therapy for his 
mucus retention cyst (however then 
diagnosed), the duration of the 
treatment, and the frequency of the 
treatment, and to provide authorization 
to obtain related medical records, if 
necessary.  Thereafter, the named medical 
providers should be contacted and 
requested to provide copies of all 
records concerning treatment of the 
veteran.  Associate any information 
obtained with the claims file.

2.  Obtain any available VA outpatient 
records of treatment for sinus or lumbar 
strain from December 1999 to April 2003 
and from July 2003 to the present.

3.  Schedule the veteran for a VA 
examination of his lumbar spine to 
determine current severity of the service 
connected low back disability.  All 
appropriate tests and x-ray studies 
should be conducted.  Range of motion 
testing should be conducted.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion. The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review. Such review 
should be indicated on the examination 
report.  

4.  Readjudicate the claim for higher 
initial ratings for lumbar strain and for 
mucus retention cyst, including 
consideration of staged ratings, see 
Fenderson, 12 Vet. App. 119.  If either 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



